Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Response to Amendment
This Office Action has been issued in response to claims filed on 11/20/2019.
Applicant's arguments have been carefully and fully considered and are persuasive.


Claim Status
         Claim(s) 1-20 have been considered and remain pending. 


EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with attorney Anthony Curro Registration No. 62,752 on 05/18/2022.

Claim 14  have been amended as follows:
14. A computer program product for reading a plurality of files stored on a magnetic tape having at least one wrap for storing one or more data sets, each data set including one or more records, the computer program product comprising one or more non-transitory computer readable storage media, and program instructions collectively stored on the one or more non-transitory computer readable storage media, the program instructions executable by processing logic in a tape library to cause a processor to perform a method, comprising: 
determining a number of data sets that will remain in a buffer memory after performing a read ahead operation; 
determining a number of records that are likely to remain in the buffer memory after performing a read ahead operation; 
for each record likely to remain in the buffer memory after performing a read ahead operation,
determining positions of the records on the magnetic tape; and 
classifying each file of the plurality of files into one group of a plurality of groups based on a position of a record corresponding with each respective file and the number of records that are likely to remain in the buffer memory after performing a read ahead operation.


Allowable Subject Matter

Per the instant Office Action, Claims 1-20 are considered as allowable subject matter. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the limitation to the independent claims "classifying each file of the plurality of files into one group of a plurality of groups based on a position of a record corresponding with each respective file and the number of records that are likely to remain in the buffer memory after performing a read ahead operation.”

The following is an examiner's statement of reasons for allowance:

The reasons for allowance of Claim 1 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … determining a number of data sets that will remain in a buffer memory after performing a read ahead operation; 
determining a number of records that are likely to remain in the buffer memory after performing a read ahead operation; 
for each record likely to remain in the buffer memory after performing a read ahead operation, determining positions of the records on the magnetic tape; and 
classifying each file of the plurality of files into one group of a plurality of groups based on a position of a record corresponding with each respective file and the number of records that are likely to remain in the buffer memory after performing a read ahead operation.”

The reasons for allowance of Claim 9 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … determining a number of data sets that will remain in a buffer memory after performing a read ahead operation; 
determining a number of records that are likely to remain in the buffer memory after performing a read ahead operation; 
for each record likely to remain in the buffer memory after performing a read ahead operation, determining positions of the records on the magnetic tape; and 
classifying each file of the plurality of files into one group of a plurality of groups based on a position of a record corresponding with each respective file and the number of records that are likely to remain in the buffer memory after performing a read ahead operation.”

The reasons for allowance of Claim 14 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … determining a number of data sets that will remain in a buffer memory after performing a read ahead operation; 
determining a number of records that are likely to remain in the buffer memory after performing a read ahead operation; 
for each record likely to remain in the buffer memory after performing a read ahead operation, determining positions of the records on the magnetic tape; and 
classifying each file of the plurality of files into one group of a plurality of groups based on a position of a record corresponding with each respective file and the number of records that are likely to remain in the buffer memory after performing a read ahead operation.”
As dependent claims 2-8, 10-13, 15-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.

The prior art made of record, neither anticipates nor renders obvious the above
recited combinations for at least the reasons specified.

Mase (U.S. Patent Number 6026468) teaches about sequentially reading a plurality of data blocks from a magnetic tape where data blocks can be prefetched according to a capacity of a data buffer but fails to teach said limitation noted supra.

Ashida (U.S. Patent Number 9262081) teaches about a method for reading a file from a plurality of tape media and a buffer configured to temporarily hold data read from the plurality of tape drives. Additionally, Ashida teaches about a tape directory which represents a correspondence between a physical position on the tape ( i.e. wrap, longitudinal position) and a range of an LTFS (Linear Tape File System) block on the medium but fails to teach said limitation noted supra.

Nambiar (U.S. Patent Number 8069270) teaches about tape flow control where data is anticipatorily read, buffered and performs as much read ahead as necessary to keep the tape streaming but fails to teach said limitation noted supra.

BUTT (U.S. Publication  Number 20140063634) teaches about a system to improve tape drive efficiency which aggregates records into single data segments on read operations and if a single data segment reaches full capacity while aggregating, an additional single data segment may be added for continuing the aggregating of records but fails to teach said limitation noted supra.

Barlett (U.S. Publication Number 20040162939) teaches about determining an order in which to read a plurality of data records from a data storage medium to minimize time needed to read the plurality of data records. A complete set of file records to be obtained in one retrieval sequence is known in advance of the sequence and a wrap number position and distance along the wrap is known for each file record to be retrieved but fails to teach said limitation noted supra.

Dahman (U.S. Publication Number 20040243760) teaches about data records buffered in a sequential buffer in segments. The magnetic tape conducts a record transfer process and a buffer management system employs a pointer and maintains buffered data such that the buffered data of the segments is prevented from being overwritten but fails to teach said limitation noted supra.

Lango (U.S. Patent Number 7386674) teaches about operating system which employs speculative readahead operations for prefetching data blocks that are likely to be requested in the read stream by future client read requests. A file/ directory supports multiple read streams associated with different readsets associated with the file or directory. Additionally, Lango teaches a file system comprising a readahead engine which generates  I/O hints for retrieving data blocks but fails to teach said limitation noted supra.














Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 6026468 A Method Of Controlling Magnetic Tape Unit, Mase.
US 9262081 B2 Method For Reading File Using Plurality Of Tape Media, Ashida.
US 8069270 B1 Method For Implementing Read Acceleration On Storage Area Network Device, Involves Issuing Rewind Command At Fiber Channel Switches, Such That Number Of Rewound Blocks Is Matched With Received Number Of Data Blocks, Nambiar.
US 20140063634 A1 TAPE DRIVE BUFFER UTILIZATION, BUTT.
US 20040162939 A1 Retrieval Of Records From Linear Data Storage Media
, Barlett.
US 20040243760 A1 Magnetic Tape Data Storage System Buffer Management
, Dahman.
US 7386674 B1 Method And Apparatus To Provide A Unified Readahead Scheme For Multiple Sources, Lango.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        05/06/2022
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132